DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 11/07/2019.
Claims 1 – 20 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Aditya Krishnan on December 14, 2021.

Claims:
1.	(Currently Amended) An elastic cost-to-serve (CTS) system implementing use-case scenarios of load testing and measuring server performance metrics of a configured server set to balance in real time per user costs with processing capacity of each server or resource, comprising: 
a first module to deploy a pod of a plurality of resources comprising at least an app server, a database server, a storage server, a load balancer, and a network; 
a second module coupled to the first module to orchestrate a load test and to apply one or more use-case scenarios for each deployed pod with a selected number of simulated users, and further comprising a sub-module to apply one or more docker containers to execute a single instance of a virtual docker application to simulate the one or more use-case scenarios; 
a third module coupled to the second module to generate a cost metrics model of [[the]]an orchestrated server set for predictive CTS modeling of the orchestrated server set; 
a fourth module coupled to the third module to collect a plurality of performance metrics across server resources and associated client devices; 
a fifth module coupled to the fourth module to post-process a set of collected performance metrics across a load testing duration and to provide analytics of a pod performance; and 
a sixth module coupled to the fifth module to analyze a set of performance metrics adapting available resources and to apply a heuristic of the cost metrics model with use of the set of collected performance metrics to predict a model of cost optimization of the pod and to determine whether to repeat one or more steps by the first to fifth modules to reach a further optimized deployed set of resources for the pod.

3.	(Currently Amended)  The system of claim 1, wherein a set of generated 
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 9 and 16), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 9 and 16):
a second module coupled to the first module to orchestrate a load test and to apply one or more use-case scenarios for each deployed pod with a selected number of simulated users, and further comprising a sub-module to apply one or more docker containers to execute a single instance of a virtual docker application to simulate the one or more use-case scenarios; 
a third module coupled to the second module to generate a cost metrics model of the orchestrated server set for predictive CTS modeling of the orchestrated server set; 
a fourth module coupled to the third module to collect a plurality of performance metrics across server resources and associated client devices; 
a fifth module coupled to the fourth module to post-process a set of collected performance metrics across a load testing duration and to provide analytics of a pod performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194